DETAILED ACTION
	In Reply filed on 04/25/2022 Claims 1-11, 13, and 15-17 are pending. Claims 1 and 15 are currently amended. Claims 12, 14, and 18-20 are canceled. Claims 1-11, 13, and 15-17 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the rotating device includes a second motor configured to rotate a first motor in a second direction different from the first direction as currently recited in claim 1.
The closest prior art combination is US 2017/0354294 A1 (“Shivaiah”) in view of US 2006/0147575 A1 (“Huszcz”) and USP 6136361 (“D’Alterio”). Shivaiah teaches a robot comprising: an ingredient processor configured to produce a mixture by mixing food ingredients with water ([0145- 0156] teach several different examples of ingredient manipulators, some of the manipulators inherently involve, e.g., the cutter of Fig. 9, shredder of Fig. 11A, grinder of Fig. 14, mincer of Fig. 13A, or dough maker of Fig. 15A. See also [0199, 0234] for mixing ingredients with water). Huszcz teaches an ingredient mold having a space portion to form a space for receiving a supplied mixture supplied; and a cooler configured to cool the ingredient mold (Figs. 1- 6 and [0027]; [0010] teaches a prior art reference cooling a molded meat body in a mold until it sets and one of ordinary skill would find it obvious to apply the cooling to Huszcz’s inventive molds). It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the manipulator of Shivaiah with the mold as taught by Huszcz motivated by fully preparing food from scratch (Shivaiah – [0020]) and quickly shaping meat products in a time of under 60 seconds or less (Huszcz – [0046]). The combination of Shivaiah and Huszcz further suggests a mold spaced apart from the processor and supplying the processed mixture to a space portion of the mold because Huszcz teaches molding ground, minced, or pasty food [0018] and Shivaiah teaches processing food by mincing or grinding [0150- 0151, 0195- 0196]. Thus, one of ordinary skill in the art would have found it obvious to use Shivaiah’s processing to form a ground, minced, or pasty food in the molds of Huszcz. D’Alterio teaches a rotating device configured to rotate an ingredient mold in a plurality of directions (Col. 1 lines 51- 54, Col. 4 lines 29- 47, Claim 14, Figs. 1- 3). It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the removal means of Shivaiah and Huszcz with the rotational removal means as taught by D’Alterio motivated by rapidly producing molded food (D’Alterio - Col. 2 lines 17- 21).
D’Alterio does teach the rotating device includes: a rotating shaft connected to the ingredient mold; a first mold configured to rotate the rotating shaft in a first direction (D’Alterio, Col. 3 lines 34- 49, Col. 4 lines 29- 64, Col. 5 lines 11- 25 teach a motorized gear drive which rotates the molds in either the clockwise or counterclockwise directions).However, The combination does not teach or suggest a second motor configured to rotate a first motor in a second direction different from the first direction.
Claims 2-11, 13, and 15-17 are allowable by virtue of depending on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0039089 A1, US 2020/0016763 A1, US 2020/0015508 A1, US 2020/0009737 A1, and US 2020/0016762 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744